Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of defendant-appellant under the Fourteenth Amendment were violated. Defendant argued that he had been denied due process of law and a fair and impartial trial by the conduct and demeanor of the three Trial Judges. The Court of Appeals considered this question and held that there was no denial of defendant-appellant’s constitutional rights. [See 17 N Y 2d 625.]